Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending for examination. Claims 1, 8, and 15 are independent.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/27/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, and 15 recite “deploying, by the computer, a reduced model built for the part of the period of data that fit the received model.” It unclear how the reduced model is built and how it relates to “part of the period of data that fit the received model.” 
For purposes of examination, Examiner interprets the reduced model as a model that fits the received period of data. 
Claims 2, 6, 7, 13, 14, and 20 recites the limitation "the model".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). The Step 2A analysis is broken into two prongs. In the first prong (Step 2A, Prong 1), it is determined 2019 PEG for more details of the analysis.

Step 1
According to the first part of the analysis, in the instant case, claims 1-7 are directed to a method, claims 8-14 are directed to a system, and claims 15-20 are directed to a computer program product. Thus, each of the claims falls within one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter).

Step 2A, Prong 1
Following the determination of whether or not the claims fall within one of the four categories (Step 1), it must be determined if the claims recite a judicial exception (e.g. mathematical concepts, mental processes, certain methods of organizing human 
	
	Regarding Claims 1, 8, and 15
determining, by a computer, that a received model of a period of data fits a most recent part of a received period of data (Other than the recitation of generic computer equipment (“by a computer”), this step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process and math.);

Step 2A, Prong 2
Following the determination that the claims recite a judicial exception, it must be determined if the claims recite additional elements that integrate the exception into a practical application of the exception (Step 2A, Prong 2). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that integrate the exception into a practical application of the exception as explained below.

Regarding Claims 1, 8, and 15
deploying, by the computer, a reduced model built for the part of the period of data that fit the received model (This step appears to be directed to simply applying the judicial exception to perform a generic, unspecified process based on the result of the abstract idea. This limitation appears to be a mere instruction to apply the judicial exception which does not integrate the abstract idea into a practical application. See MPEP 2106.05(f). 

A computer system for deploying an anomaly detection model for time series data, the computer system comprising: one or more computer processors, one or more computer-readable storage media, and program instructions stored on one or more of the computer-readable storage media for execution by at least one of the one or more processors, the program instructions comprising instructions to: A computer program product for deploying a model for anomaly detection in time series data, the computer program product comprising: one or more computer-readable storage media and program instructions stored on the one or more computer-readable storage media, the program instructions comprising instructions to: (The computer and additional parts are understood to be generic computer equipment. See MPEP 2106.05(f))

Step 2B
Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception (Step 2B). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons given above in the Step 2A, Prong 2 

Regarding Claims 1, 8, and 15
deploying, by the computer, a reduced model built for the part of the period of data that fit the received model (This step appears to be directed to simply applying the judicial exception to perform a generic, unspecified process based on the result of the abstract idea. This limitation appears to be a mere instruction to apply the judicial exception which does not integrate the abstract idea into a practical application. See MPEP 2106.05(f). The computer is understood to be generic computer equipment. See MPEP 2106.05(f))
A computer system for deploying an anomaly detection model for time series data, the computer system comprising: one or more computer processors, one or more computer-readable storage media, and program instructions stored on one or more of the computer-readable storage media for execution by at least one of the one or more processors, the program instructions comprising instructions to: A computer program product for deploying a model for anomaly detection in time series data, the computer program product comprising: one or more computer-readable storage media and program instructions stored on the one or more computer-readable storage media, the program instructions comprising instructions to: (The computer and additional parts are understood to be generic computer equipment. See MPEP 2106.05(f))


Regarding Claims 2, 9, and 16
wherein the reduced model is deployed if the fitted part is not less than a threshold ratio of all of the period (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process and math.).

Regarding Claim 3, 10, and 17
wherein the threshold ratio of the determined part to whole period is 50% (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process and math.).

Regarding Claim 4, 11, and 18
deploying, by the computer, the received model if the received model fits all of the period of data (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.).

Regarding Claim 5, 12, and 19
notify a configuration shift if it is determined that the received model fits a portion of an oldest part of the period of data (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.).

Regarding Claim 6, 13, and 20
(This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.).

Regarding Claim 7
deploying the model is based on determining that the received model fits either an oldest or a newest part of the period of data (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.).

Regarding Claim 14
wherein deploying the model is based on determining that the received model fits neither an oldest or a newest part of the period of data (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-11, and 14-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bansal et al. (US 7,310,590, hereinafter "Bansal").

Regarding Claim 1
Bansal discloses: A method comprising: 
determining, by a computer ([Fig 2]), that a received model of a period of data fits a most recent part of a received period of data ([Col 6 lines 50-66 and Fig 4] “A first data set is received at step 405. The first data set may be received as a first group of data in a set of groups received periodically… Two or more functions may be fit to the first data set at step 410. Fitting data functions to a dataset may include determining function constants. The constants may be determined from the first data set and enable each function to be fit to the first data set.” Examiner reads the first data as a received recent period of data and the functions as a model.); and 
deploying, by the computer, a reduced model built for the part of the period of data that fit the received model ([Col 7 line 1-3 and Fig 4] “In some embodiment, fitting two or more functions may include selecting the functions from a group of functions. For example, the five best fitting functions which best fit the first data set may be selected from a group of ten functions.” Examiner interprets selecting the best fitting function according to the received data set 405 as a reduced model built according to the fit of the received data.).

Regarding Claim 8
Bansal discloses: A computer system for deploying an anomaly detection model for time series data, the computer system comprising: one or more computer processors, one or more computer-readable storage media, and program instructions stored on one or more of the computer-readable storage media for execution by at least one of the one or more processors, the program instructions comprising instructions ([Fig 2]), to: 
determine that a received model of a period of data fits a most recent part of a received period of data ([Col 6 lines 50-66 and Fig 4] “A first data set is received at step 405. The first data set may be received as a first group of data in a set of groups received periodically… Two or more functions may be fit to the first data set at step 410. Fitting data functions to a dataset may include determining function constants. The constants may be determined from the first data set and enable each function to be fit to the first data set.” Examiner reads the first data as a received recent period of data and the functions as a model.); and
deploy a reduced model built for the part of the period of data that fit the received model ([Col 7 line 1-3 and Fig 4] “In some embodiment, fitting two or more functions may include selecting the functions from a group of functions. For example, the five best fitting functions which best fit the first data set may be selected from a group of ten functions.” Examiner interprets selecting the best fitting function according to the received data set 405 as a reduced model built according to the fit of the received data.).

Regarding Claim 15
Bansal discloses: A computer program product for deploying a model for anomaly detection in time series data, the computer program product comprising: one or more computer-readable storage media and program instructions stored on the one or more computer-readable storage media ([Fig 2]), the program instructions comprising instructions to: 
determining, by a computer, that a received model of a period of data fits a most recent part of a received period of data ([Col 6 lines 50-66 and Fig 4] “A first data set is received at step 405. The first data set may be received as a first group of data in a set of groups received periodically… Two or more functions may be fit to the first data set at step 410. Fitting data functions to a dataset may include determining function constants. The constants may be determined from the first data set and enable each function to be fit to the first data set.” Examiner reads the first data as a received recent period of data and the functions as a model.); and 
deploying, by the computer, a reduced model built for the part of the period of data that fit the received model ([Col 7 line 1-3 and Fig 4] “In some embodiment, fitting two or more functions may include selecting the functions from a group of functions. For example, the five best fitting functions which best fit the first data set may be selected from a group of ten functions.” Examiner interprets selecting the best fitting function according to the received data set 405 as a reduced model built according to the fit of the received data.).

Regarding Claim 2
Bansal discloses: A method according to claim 1, wherein the model is deployed if the fitted part is not less than a threshold ratio of all of the period ([Col 9 line 40-45 and Fig 6] “A determination is made as to whether the predicted value is within a threshold of the current data point (or vice versa) at step 630. The threshold may be a number, a majority or percentage of the functions used in comparing actual data points to predicted data points, or some other value.” Examiner reads the first functions being evaluated as the model.).

Regarding Claim 3
Bansal discloses: A method according to claim 2, wherein the threshold ratio of the determined part to whole period is 50% ([Col 10 line 4-17] “a determination is made as to whether the difference calculated between actual data points and the data points predicted by a function has been less than the threshold for incrementing the anomaly count for the last one hundred data points. Thus, a determination identifies whether the function has a history of accurately predicting values for the times series. In some embodiments, other numbers of data points can be used besides one hundred, such as fifty, seventy-five, two hundred, or some other number. In some embodiments, the number may be expressed as a percentage of the data points analyzed, a time period, or some other format.”).

Regarding Claim 4
Bansal discloses: A method according to claim 1, further comprising deploying, by the computer, the received model if the received model fits all of the period of data ([Col 10 line 4-17] “a determination is made as to whether the difference calculated between actual data points and the data points predicted by a function has been less than the threshold for incrementing the anomaly count for the last one hundred data points. Thus, a determination identifies whether the function has a history of accurately predicting values for the times series. In some embodiments, other numbers of data points can be used besides one hundred, such as fifty, seventy-five, two hundred, or some other number. In some embodiments, the number may be expressed as a percentage of the data points analyzed, a time period, or some other format.”).

Regarding Claim 7
Bansal discloses: A method according to claim 1, wherein deploying the model is based on determining that the received model fits either an oldest or a newest part of the period of data ([Col 6 lines 50-66 and Fig 4] “A first data set is received at step 405. The first data set may be received as a first group of data in a set of groups received periodically… Two or more functions may be fit to the first data set at step 410.” Examiner interprets the received data set as a newest part of data).

Regarding Claim 14
Bansal discloses: A system according to claim 8 wherein deploying the model is based on determining that the received model fits neither an oldest or a newest part of the period of data ([Col 6 lines 50-66 and Fig 4] “A first data set is received at step 405. The first data set may be received as a first group of data in a set of groups received periodically… Two or more functions may be fit to the first data set at step 410.” Examiner interprets the received data set as a newest part of data).

Regarding Claim 9
(Claim 9 is a system claim corresponding to method claim 2 and is rejected on the same ground)

Regarding Claim 16
(Claim 16 is a computer program product claim corresponding to method claim 2 and is rejected on the same ground)

Regarding Claim 10 
(Claim 10 is a system claim corresponding to method claim 3 and is rejected on the same ground)

Regarding Claim 17
(Claim 17 is a computer program product claim corresponding to method claim 3 and is rejected on the same ground)

Regarding Claim 11
(Claim 11 is a system claim corresponding to method claim 4 and is rejected on the same ground)

Regarding Claim 18
(Claim 18 is a computer program product claim corresponding to method claim 4 and is rejected on the same ground)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5-6, 12-13, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Bansal et al. (US 7,310,590, hereinafter "Bansal") in view of Nakamura et al. (US 2018/0217812, herinafter "Nakamura").

Regarding Claim 5
Bansal discloses: A method according to claim 1, 
Bansal does not explicitly discloses: further comprising notifying, by the computer, a configuration shift if it is determined that the received model fits a portion of an oldest part of the period of data.
However, Nakamura discloses in the same field of endeavor: further comprising notifying, by the computer, a configuration shift if it is determined that the received model fits a portion of an oldest part of the period of data ([Para 0293] “T Segments of the time - series data in which a change in data values is moderate are thought to be distributed around the fundamental vector in the W - dimensional space due to the third characteristic of the time - series data… This Feat(E) serves as an indicator representing a shift between a sample vector E , represented by a sample segment E, and the fundamental vector V.” Examiner reads the fundamental vector as an oldest part of the period of data and the distance calculated as a determined fit.).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the method for time series anomaly detection taught by Bansal with the method for a sample segment set used in (Para 0043, Nakamura).

Regarding Claim 6
Bansal in view of Nakamura  discloses: A method according to claim 1, further comprising: 2Docket No. GB920150088US02determining, by the computer, that the model fits only a newest part of the period of data, wherein the determining comprises attempting to fit increasingly smaller newer portions of the data to the received model until a correct fit is found ([Para 0056] Nakamura “The sliding width W represents the number of data values included in the training segment extracted from the training time - series data S and the test segment extracted from the test time - series data T . The sliding width W is also called a sliding time window width.” [Para 0164 and Fig 6] Nakamura “At S132 -2, the sample segment set generation unit 140 calculates the inter - segment distance d serving as a distance between the coordinates of the centroid C and the coordinates of the initial segment. The type of this inter - segment distance d is a Euclidean distance.” Examiner reads the segmented time-series as increasingly smaller new portions of data and the distance calculation as a fit determination.).

Regarding Claim 12
          (Claim 12 is a system claim corresponding to method claim 5 and is rejected on the same ground)

Regarding Claim 19
          (Claim 19 is a computer program product claim corresponding to method claim 5 and is rejected on the same ground)

Regarding Claim 13
          (Claim 13 is a system claim corresponding to method claim 6 and is rejected on the same ground)

Regarding Claim 20
           (Claim 20 is a computer program product claim corresponding to method claim 6 and is rejected on the same ground)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bauer et al. (US 20160328654, hereinafter "Bauer") similarly describes anomaly detection of time-series data using a fit-criterion (Abstract, Bauer)..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEWODROS E MENGISTU whose telephone number is (571)270-7714. The examiner can normally be reached Mon-Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TEWODROS E MENGISTU/Examiner, Art Unit 2127                                                                                                                                                                                                        
/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2127